Citation Nr: 1121314	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active military duty from October 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, in pertinent part, the RO denied the Veteran's claim for an increased evaluation for PTSD.  The Veteran stated his disagreement in a written statement dated in September 2005.  A statement of the case (SOC) was issued in June 2007 and a supplemental SOC (SSOC) was issued in August 2009.  While adjudicative actions noted in the August 2009 SSOC indicate that a substantive appeal was received in July 2007, such has not been located in the claims folder.  However, a Written Brief Presentation on the issue of an increased evaluation for PTSD was submitted by the Veteran's representative in May 2011.  Here, notwithstanding the absence of the actual VA Form-9 (Substantive Appeal), the Board has jurisdiction to decide the appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for PTSD with a 70 percent disability evaluation.  He essentially contends that his PTSD is worse than the 70 percent assigned and warrants an increase.  The Veteran's last VA psychiatric examination (actually performed by a QTC Medical Service's medical professional) was conducted in July 2005, nearly five years ago.  In a Written Brief Presentation dated in May 2011, the Veteran's representative noted that due to the length of time that has passed since the Veteran's last evaluation a new VA examination is needed to determine the severity of his PTSD.  The Board agrees.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

However, the Veteran is hereby advised that VA regulation provides that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655.

Additionally, the Board finds that the Veteran's VA treatment records on file only date to June 2009, approximately two years ago.  VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  If there are more recent VA outpatient treatment record for treatment of the Veteran's PTSD, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

Finally, adjudicative actions noted in the August 2009 SSOC indicate that a substantive appeal was received in July 2007; however, the Board was unable to locate this document in the claims folder.  Therefore, the RO/AMC should place a copy of the July 2007 substantive appeal in the claims folder, if it exists, for the reason that it may contain relevant argument.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure a copy of the July 2007 substantive appeal and place it in the claims folder, if this document does indeed exist.  The RO/AMC should note that the August 2009 SSOC referenced this document - yet, it is not present in the claims folder.      

2.  The RO/AMC shall contact the Veteran to ascertain if he has had any additional relevant treatment at a VA facility since June 2009.  Any identified medical treatment dated after June 2009, including records from the VA Medical Center (VAMC) in Atlanta, Georgia, should be obtained.  All attempts to secure these records, and any response received, must be documented in the claims folder.  If no records are available, a response to that effect is required and should be documented in the claims folder.

3.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  The claims folder, including a complete copy of this Remand, must be made available for review of the Veteran's pertinent medical history.  The report must state whether such review was accomplished.  

The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  

The Veteran is hereby advised that VA regulation provides that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655.  Thus, the Veteran should make every effort to appear at the VA examination being scheduled for him.  

4.  Thereafter, the RO/AMC shall review the Veteran's claims folder and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.  

4.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


